Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry Keith Green appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2006) complaint without prejudice under 28 U.S.C. § 1915(e)(2)(B) (2012), and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Green v. North Carolina Dep’t of Corr., No. 5:11-ct-03175-BO (E.D.N.C. June 26 & Oct. 29, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.